Citation Nr: 0730522	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  He served in Vietnam and exposure to Agent 
Orange is presumed.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a November 2005 rating 
decision of the VA Regional Office in Detroit, Michigan that 
denied service connection for disabilities that included 
diabetes mellitus.

The veteran was afforded a personal hearing in June 2007 
before the undersigned Veterans Law Judge sitting at Detroit, 
Michigan.  The transcript is of record.

The Board notes that in a private clinical report received in 
August 2007, the veteran's treating physician states that he 
has a chronic cough which can be directly linked to Agent 
Orange exposure.  This appears to be a claim for service 
connection for a respiratory disorder that is not properly 
before the Board for appellate review.  It is therefore 
referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has diabetes mellitus that 
was diagnosed within one year of service discharge for which 
service connection should be granted, or that it is the 
result of exposure to Agent Orange under 38 C.F.R. § 3.309 
(e) (2007).

The appellant filed a claim for service connection for 
diabetes in April 2005 noting that he first developed the 
disease in 1971.  Private clinical records dating from 1998 
have been received indicating that the veteran carries a 
diagnosis of type I diabetes mellitus.  He was afforded a VA 
examination for diabetes purposes in June 2005 whereupon the 
examiner, a certified nurse practitioner, opined that it was 
most likely that he had had latent type I diabetes during 
service.  The reason given for this opinion was that diabetes 
mellitus requiring insulin was diagnosed at age 23 [by 
veteran's own history], and that he had a son who was born 
with juvenile diabetes.  The examiner stated that the claims 
folder was not available on the date of examination. 

Received in August 2007 was a copy of a letter dated in March 
2001 from S. O., R.N., MSN, CDE, to the veteran's treating 
physician, Dr. M. F., stating that "[a]s you know, he has 
had type I diabetes since the age of 23 diagnosed in 1971."  
In an undated letter to the veteran's representative, Dr. M. 
F., wrote that the veteran "...was in ideal health with no 
known medical problems until approximately 18 months after 
returning from his tour of duty in Vietnam."  Dr. F. stated 
that the veteran was diagnosed as having type II diabetes at 
that time which rapidly progressed to type I within several 
months.  Dr. F. also stated that "I consider there to be a 
direct link between Agent Orange and [the veteran's 
diabetes]." 

The veteran presented testimony on personal hearing in June 
2007 to the effect that he sought treatment for extreme 
thirst and frequent urination within months after discharge 
from active duty.  He stated that he was seen during this 
timeframe at a clinic at Fair State College which he believed 
had since burned down, and that he had been referred to Big 
Rapids Hospital for further consultation.  He also related 
that he had been seen at VA Battle Creek, Michigan at some 
point over the years.  Such testimony suggests that clinical 
records may exist that could establish the onset of diabetes 
within one year of discharge from active duty.  It does not 
appear that these records have been requested and an attempt 
should be made to secure this information.

Additionally, as shown above, there is private clinical 
evidence of record that supports a finding of type II 
diabetes after discharge from active duty that progressed to 
a type I disease process.  The VA examiner in June 2005 found 
that the appellant had latent type I diabetes during service 
that became manifest after separation.  In view of such, the 
Board finds that there is enough of a conflict or discrepancy 
in the evidence such that the case should be remanded for an 
examination by a VA specialist in endocrinology for an 
opinion to resolve the inconsistency in this case.  Moreover, 
it is clearly noted that the VA examiner did not have the 
clinical record for review prior to rendering an opinion.

It is well established that the fulfillment of the VA's 
statutory duty to assist the appellant includes requesting VA 
examination when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied. 

2.  The veteran should be 
contacted and requested to 
identify any and all healthcare 
providers, VA and non-VA, 
inpatient and outpatient, to 
include the Fair State College 
clinic and Big Rapids Hospital, 
who have treated him for symptoms 
of diabetes since discharge from 
service.  He should be requested 
to complete and return the 
appropriate release forms so that 
VA can obtain any identified 
evidence.  

3.  All of the veteran's VA 
clinical records, to include those 
that may be on microfilm, should 
be retrieved from the Battle 
Creek, Michigan VA facility and 
associated with the claims folder.

4.  After a reasonable period of 
time for receipt of additional 
information requested above, the 
appellant should be scheduled for 
examination by a VA endocrinology 
specialist to determine whether he 
now has diabetes related to 
service.  The claims file and a 
copy of this remand should be made 
available to the examiner.  All 
indicated tests and studies should 
be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  A 
comprehensive clinical history 
should be obtained.  Based on a 
thorough review of record, and 
recognized medical authority, the 
examiner should provide an 
opinion, with complete rationale 
as to 1) whether or not the 
veteran developed type II diabetes 
after service that progressed to 
type I, and 2) whether it is at 
least as likely as not that 
current type I diabetes is related 
to Agent Orange exposure during 
service, or is of other etiology.  
The opinions should be set forth 
in detail.

5.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).

6.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if any requested 
action is not taken or deficient, 
it should be returned to the 
examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

